

EXHIBIT 10.44

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDMENT TO AMENDED AND RESTATED 7.5% SECURED CONVERTIBLE
PROMISSORY NOTE DUE OCTOBER 25, 2007


This Amendment dated October 25, 2007, (the “Amendment”) amends certain
provisions of the Amended and Restated 7.5% Secured Convertible Promissory Note
in the original principal amount of $4,000,000.00, issued by Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) (No.
PN-2006-1-1AR), due October 25, 2007 (the “Note”), and is by and between the
Company and SCO Capital Partners LLC (“Holder”). Terms not otherwise defined
herein which are defined in the Note shall have the same respective meanings
herein as therein.


WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendment to the Note. The Note is hereby amended as follows:


All references to "October 25, 2007" in the Note are hereby deleted and replaced
with "November 15, 2007."


2. Condition to Effectiveness. This Amendment shall not become effective until
Holder receives a counterpart of this Amendment executed by the Company.


3. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.


4. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS AMENDMENT NOR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.



--------------------------------------------------------------------------------


 
5. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.


6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


Company:


ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B. Thompson
Name: Stephen B. Thompson
Title: Vice President, Chief Financial Officer
 
Holder:




By: /s/ Steven H. Rouhandeh
Name: Steven H. Rouhandeh
Title: Chairman






--------------------------------------------------------------------------------




AMENDMENT TO AMENDED AND RESTATED 7.5% SECURED CONVERTIBLE
PROMISSORY NOTE DUE OCTOBER 25, 2007


This Amendment dated October 25, 2007, (the “Amendment”) amends certain
provisions of the Amended and Restated 7.5% Secured Convertible Promissory Note
in the original principal amount of $400,000.00, issued by Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) (No.
PN-2006-FO1-1AR), due October 25, 2007 (the “Note”), and is by and between the
Company and SCO Capital Partners LLC (“Holder”). Terms not otherwise defined
herein which are defined in the Note shall have the same respective meanings
herein as therein.


WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendment to the Note. The Note is hereby amended as follows:


All references to "October 25, 2007" in the Note are hereby deleted and replaced
with "November 15, 2007."


2. Condition to Effectiveness. This Amendment shall not become effective until
Holder receives a counterpart of this Amendment executed by the Company.


3. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.


4. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS AMENDMENT NOR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.


5. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.



--------------------------------------------------------------------------------


 
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


Company:


ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B. Thompson
Name: Stephen B. Thompson
Title: Vice President, Chief Financial Officer
 
Holder:




By: /s/ Steven H. Rouhandeh
Name: Steven H. Rouhandeh
Title: Chairman


 




--------------------------------------------------------------------------------




AMENDMENT TO AMENDED AND RESTATED 7.5% SECURED CONVERTIBLE
PROMISSORY NOTE DUE OCTOBER 25, 2007


This Amendment dated October 25, 2007, (the “Amendment”) amends certain
provisions of the Amended and Restated 7.5% Secured Convertible Promissory Note
in the original principal amount of $400,000.00, issued by Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) (No.
PN-2006-DEC-1-1AR), due October 25, 2007 (the “Note”), and is by and between the
Company and SCO Capital Partners LLC (“Holder”). Terms not otherwise defined
herein which are defined in the Note shall have the same respective meanings
herein as therein.


WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendment to the Note. The Note is hereby amended as follows:


All references to "October 25, 2007" in the Note are hereby deleted and replaced
with "November 15, 2007."


2. Condition to Effectiveness. This Amendment shall not become effective until
Holder receives a counterpart of this Amendment executed by the Company.


3. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.


4. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS AMENDMENT NOR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.


5. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.



--------------------------------------------------------------------------------


 
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


Company:


ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B. Thompson
Name: Stephen B. Thompson
Title: Vice President, Chief Financial Officer
 
Holder:




By: /s/ Steven H. Rouhandeh
Name: Steven H. Rouhandeh
Title: Chairman




--------------------------------------------------------------------------------




AMENDMENT TO AMENDED AND RESTATED 7.5% SECURED CONVERTIBLE
PROMISSORY NOTE DUE OCTOBER 25, 2007


This Amendment dated October 25, 2007, (the “Amendment”) amends certain
provisions of the Amended and Restated 7.5% Secured Convertible Promissory Note
in the original principal amount of $500,000.00, issued by Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) (No.
PN-2006-2-1AR), due October 25, 2007 (the “Note”), and is by and between the
Company and Beach Capital LLC (“Holder”). Terms not otherwise defined herein
which are defined in the Note shall have the same respective meanings herein as
therein.


WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendment to the Note. The Note is hereby amended as follows:


All references to "October 25, 2007" in the Note are hereby deleted and replaced
with "November 15, 2007."


2. Condition to Effectiveness. This Amendment shall not become effective until
Holder receives a counterpart of this Amendment executed by the Company.


3. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.


4. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS AMENDMENT NOR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.


5. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.



--------------------------------------------------------------------------------


 
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


Company:


ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B. Thompson
Name: Stephen B. Thompson
Title: Vice President, Chief Financial Officer
 
Holder:




By: /s/ Steven H. Rouhandeh
Name: Steven H. Rouhandeh
Title: Chairman


 




--------------------------------------------------------------------------------




AMENDMENT TO AMENDED AND RESTATED 7.5% SECURED CONVERTIBLE
PROMISSORY NOTE DUE OCTOBER 25, 2007


This Amendment dated October 25, 2007, (the “Amendment”) amends certain
provisions of the Amended and Restated 7.5% Secured Convertible Promissory Note
in the original principal amount of $500,000.00, issued by Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) (No.
PN-2006-3-1AR), due October 25, 2007 (the “Note”), and is by and between the
Company and Lake End Capital LLC (“Holder”). Terms not otherwise defined herein
which are defined in the Note shall have the same respective meanings herein as
therein.


WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendment to the Note. The Note is hereby amended as follows:


All references to "October 25, 2007" in the Note are hereby deleted and replaced
with "November 15, 2007."


2. Condition to Effectiveness. This Amendment shall not become effective until
Holder receives a counterpart of this Amendment executed by the Company.


3. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.


4. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS AMENDMENT NOR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.


5. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.



--------------------------------------------------------------------------------


 
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


Company:


ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B. Thompson
Name: Stephen B. Thompson
Title: Vice President, Chief Financial Officer
 
Holder:




By: /s/ Jeffrey B. Davis
Name: Jeffrey B. Davis
Title: Chairman, Managing Member


 




--------------------------------------------------------------------------------




AMENDMENT TO AMENDED AND RESTATED 7.5% SECURED CONVERTIBLE PROMISSORY NOTE DUE
OCTOBER 25, 2007


This Amendment dated October 25, 2007, (the “Amendment”) amends certain
provisions of the Amended and Restated 7.5% Secured Convertible Promissory Note
in the original principal amount of $100,000.00, issued by Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) (No.
PN-2006-FO2-1AR), due October 25, 2007 (the “Note”), and is by and between the
Company and Lake End Capital LLC (“Holder”). Terms not otherwise defined herein
which are defined in the Note shall have the same respective meanings herein as
therein.


WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendment to the Note. The Note is hereby amended as follows:


All references to "October 25, 2007" in the Note are hereby deleted and replaced
with "November 15, 2007."


2. Condition to Effectiveness. This Amendment shall not become effective until
Holder receives a counterpart of this Amendment executed by the Company.


3. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.


4. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS AMENDMENT NOR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.


5. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.



--------------------------------------------------------------------------------


 
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


Company:


ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B. Thompson
Name: Stephen B. Thompson
Title: Vice President, Chief Financial Officer
 
Holder:




By: /s/ Jeffrey B. Davis
Name: Jeffrey B. Davis
Title: Chairman, Managing Member


 




--------------------------------------------------------------------------------




AMENDMENT TO AMENDED AND RESTATED 7.5% SECURED CONVERTIBLE
 PROMISSORY NOTE DUE OCTOBER 25, 2007


This Amendment dated October 25, 2007, (the “Amendment”) amends certain
provisions of the Amended and Restated 7.5% Secured Convertible Promissory Note
in the original principal amount of $100,000.00, issued by Access
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) (No.
PN-2006-DEC-2-1AR), due October 25, 2007 (the “Note”), and is by and between the
Company and Lake End Capital LLC (“Holder”). Terms not otherwise defined herein
which are defined in the Note shall have the same respective meanings herein as
therein.


WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendment to the Note. The Note is hereby amended as follows:


All references to "October 25, 2007" in the Note are hereby deleted and replaced
with "November 15, 2007."


2. Condition to Effectiveness. This Amendment shall not become effective until
Holder receives a counterpart of this Amendment executed by the Company.


3. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.


4. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS AMENDMENT NOR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.


5. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.



--------------------------------------------------------------------------------


 
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


Company:


ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B. Thompson
Name: Stephen B. Thompson
Title: Vice President, Chief Financial Officer
 
Holder:




By: /s/ Jeffrey B. Davis
Name: Jeffrey B. Davis
Title: Chairman, Managing Member



